Title: From Alexander Hamilton to William Short, 1 February 1793
From: Hamilton, Alexander
To: Short, William



Treasury Department February 1st 1793
Sir

Since my last letter to you dated the 31st of December last, of which a Duplicate is enclosed, I have received yours of the 27th of October and 2d of November.
It was not intended by mine of the 28th of August, that the account to be rendered by you should extend to any of the payments made by the Commissioners on account of the Debt to France, or the foreign loans, or the bills drawn from hence. But merely to your particular Transactions—your Salary &a; or to any monies which may have been drawn from the Commissioners and put under your disposition for ulterior expenditure.
I presume a duplicate of the accounts transmitted by you to the Secretary of State will answer the purpose.
With respectful consideration   I have the honor to be   Sir   Your obedient Servant

Alexander Hamilton
William Short Esqr

